Citation Nr: 9933945	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
vitamins and minerals purchased by the veteran on 
December 23, 1997.

(The issues of entitlement to service connection for a 
lumbosacral strain as secondary to the veteran's service-
connected bilateral knee disability and to an increased 
evaluation for the bilateral knee disability are the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to March 
1982.  This is an appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Outpatient Clinic, 
Columbus, Ohio, which denied entitlement to reimbursement or 
payment of the costs of vitamins and minerals purchased by 
the veteran from a private company in Columbus.  

The veteran has also appealed from a December 1992 rating 
action by the VA Regional Office, Cleveland, denying 
entitlement to service connection for a low back disability 
as secondary to his service-connected bilateral knee 
disability and denying an increased rating for the bilateral 
knee disability.  Since those questions were handled by a 
different agency of original jurisdiction, they will be 
addressed in a separate decision.


FINDINGS OF FACT

1.  The veteran has established service connection for 
chondromalacia of the left knee and right knee, each rated 
10 percent disabling.  The combined rating is 20 percent.  

2.  On December 23, 1997, the veteran purchased minerals and 
vitamins from a private company in Columbus, Ohio.

3.  The veteran had not obtained prior authorization from the 
VA for the above purchase.

4.  The minerals and vitamins in question were prescribed by 
a private TMJ (temporal mandibular joint syndrome) 
specialist.  A VA physician declined to write a prescription 
for them and this decision was endorsed by the Chief of the 
Medical Service at a VA Medical Center.  

5.  In January 1998, the originating agency denied 
entitlement to reimbursement or payment of the cost of the 
vitamins and minerals purchased by the veteran.  He appealed 
from that decision.


CONCLUSION OF LAW

The question of the veteran's entitlement to reimbursement or 
payment of the cost of vitamins and minerals purchased from a 
private company on December 23, 1997, does not involve a 
question of fact or law related to the provision of benefits 
to veterans within the meaning of 38 U.S.C.A. § 511.  
38 U.S.C.A. §§ 511, 7104 (West 1991); 38 C.F.R. § 20.101 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has established service 
connection for chondromalacia of the right and left knees, 
each rated 10 percent disabling.  Service connection is not 
in effect for TMJ syndrome.  The veteran has acknowledged 
that it is not a service related condition and no claim for 
service connection for this disorder is of record.  

The record further discloses that, on December 23, 1997, the 
veteran purchased vitamins and minerals from a private 
company in Columbus, Ohio.  The veteran had not obtained 
prior authorization from the VA for the purchase of the 
vitamins and minerals.  In a letter of April 1998 the veteran 
explained that the vitamins and minerals had been prescribed 
by a TMJ specialist, a dentist.  He stated that they had also 
helped relieve pain from his knees, but when he asked a VA 
physician to prescribe them for that condition, his request 
was declined.  The statement of the case reflects that his 
request for reimbursement for these medications as 
appropriate for his service connected conditions was reviewed 
by the Chief of the Medical service at the VA Medical Center 
and it was determined that it should not be authorized.  

The Board has jurisdiction to render appellate review on 
claims involving questions of law and fact necessary to a 
decision by the Secretary under laws that affect the 
provision of benefits by the Secretary to veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. §§ 511, 
7104(a); 38 C.F.R. § 20.101.  

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic shoes 
and similar appliances; and for other benefits administered 
by the Veterans Health Administration.  Medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual are not adjudicative matters and 
are beyond the Board's jurisdiction.  Typical examples of 
these issues are whether a particular drug should be 
prescribed, whether a specific type of physiotherapy should 
be ordered and similar judgmental treatment decisions with 
which an attending physician may be faced.  38 C.F.R. 
§ 20.101(b).  

In this appeal there is no question of eligibility of the 
veteran for treatment at or under the auspices of VA 
facilities, including possible fee basis treatment or 
provision of appropriate medications, for the veteran's 
service connected disabilities.  Such basic eligibility has 
been recognized by the agency of original jurisdiction.  
Hence, that legal question, which is within the jurisdiction 
of the Board, is not currently before the Board for 
resolution.  Meakin v. West, 11 Vet. App. 183 (1998).  

In this case, the question at issue is very limited.  It is 
clearly a medical determination as to the need for and 
appropriateness of a specific type of medical treatment for 
the veteran.  Such determinations do not fall within the 
Board's jurisdiction.  38 C.F.R. § 20.101.  They are 
questions for resolution by appropriate medical personnel 
within VA facilities.  The record reflects that the question 
was fully considered and reviewed by appropriate medical 
personnel at a VA Medical Center.  As such, a medical 
determination has been made that the provision of the 
vitamins and minerals is not appropriate for treatment of a 
service connected disability or any adjunct condition.  Since 
the Board does not have jurisdiction to review such medical 
determinations on appeal, it is necessary that the appeal be 
dismissed.


ORDER

The appeal for entitlement to reimbursement or payment of the 
cost of vitamins and minerals purchased by the veteran on 
December 23, 1997 is dismissed.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

